IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
IDRIS AHMAD ABDU QADIR IDRIS, )
>ISN 035, ‘ ` ` ' )
Petitioner, ) Civil Action No. 09~cv-745 (RCL)
)
v- )
)
BARACK H. oBAMA, et at ) F I l_ E D
)
Respondents. )  " 2 ZUH
) Clerk, U.S. Dlstrict & Bankruptcy
courts for the Dlstrict of columbia

 d [Pr%pose'di ORDER

Upon consideration of Respondents’ Motion to Deem Protected Information Highlighted
in the Accornpanying Proposed Public Factual Retum for ISN 035, and a review of that proposed
public factual return, it is hereby OR.DERED that Respondents’ motion is granted. The

 information identified by Respondents with green or grey highlighting in the version of the
factual return submitted under seal to the Court is deemed protected, pursuant to paragraphs 10
and 34 of the Protective Order governing this proceeding. lt is further ORDERED that
Respondents file on the public record, through the Court’s Electronic Case Filing system, a
public version of the factual return from which the information that was highlighted in green or
grey in the proposed public version submitted to the Court has been redacted
lt is SO ORDERED.

Signed by Royce C. Lamberth, Chief Judge, on é / ' /' l